Case 3:20-cv-01720-RDM-CA Document 7 Filed 09/23/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM SOLOMON LEWIS, : Civil No. 3:20-cv-1720
Plaintiff : (Judge Mariani)
7 :
UNITED STATES OF AMERICA,
Defendant
ORDER

_ psd —_ a
AND NOW, this 22 day of September, 2020, upon consideration of Plaintiffs
complaint (Doc. 1) and motion (Doc. 4) to stay, and for the reasons set forth in the Court's

Memorandum of the same date, IT IS HEREBY ORDERED THAT:

1. The motion to proceed in forma pauperis (Doc. 3) is GRANTED for the sole
purpose of the filing of this action.

2. Plaintiffs motion (Doc. 4) to stay is DENIED.

a. Plaintiffs complaint (Doc. 1) is DISMISSED without prejudice to Plaintiffs
right to file a new action upon exhaustion of all administrative remedies.

4. The Clerk of Court is directed to CLOSE this case.

  

a

ULL
Robert D. Mariani

United States District Judge
